Case: 13-40760      Document: 00512756988         Page: 1    Date Filed: 09/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 13-40760
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     September 4, 2014
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

LUIGI MONTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:12-CR-65


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Luigi Montes has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Montes has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40760      Document: 00512756988   Page: 2   Date Filed: 09/04/2014


                                 No. 13-40760

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      The record, however, reflects a clerical error in the written judgment.
Montes was charged with and pleaded guilty to conspiring to make a false
statement to the Government and to make a false claim against the
Government. However, the written judgment describes the “nature of the
offense” as conspiracy to make a false statement to the Government.
Accordingly, we REMAND for correction of the clerical error in the written
judgment in accordance with Federal Rule of Criminal Procedure 36. See
United States v. Higgins, 739 F.3d 733, 739 n.16 (5th Cir.), cert. denied, 134 S.
Ct. 2319 (2014); United States v. Pouncy, 539 F. App’x 437, 438 (5th Cir. 2013);
United States v. Rosales, 448 F. App’x 466, 466-67 (5th Cir. 2011).




                                       2